                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 August 26, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

R.P.M. FUEL, LLC,                            §
                                             §
        Plaintiff,                           §
VS.                                          §   CIVIL ACTION NO. 2:18-CV-330
                                             §
PBR SALES, LLC, et al,                       §
                                             §
        Defendants.                          §

                     ORDER GRANTING SUMMARY JUDGMENT

       Before the Court is Plaintiffs’ Motion for Summary Judgment (D.E. 44). Pursuant

to Local Rule 7.3, opposed motions will be submitted to the judge 21 days from filing.

The motion was filed on July 29, 2019, and its submission date was August 19, 2019.

Defendants, who have previously been held in civil contempt and sanctioned for failure

to appear and conduct discovery (see D.E. 47), have not filed a response to the motion.

Pursuant to Local Rule 7.4, failure to respond is taken as a representation of no

opposition to the relief sought.     The Court finds that Defendants’ default further

demonstrates a failure to defend against the claims subject to the motion.

       The Court, after reviewing the motion on the merits, finds that it is well-taken for

the reasons expressed therein. For these reasons, the motion for summary judgment

(D.E. 44) is GRANTED IN PART and the Court ORDERS that Plaintiffs are entitled to

judgment against Defendants for breach of contract, fraud in the inducement and in the

factum, and breach of fiduciary duty, and are entitled to judgment for actual damages in

the amount of $8,005,600, exemplary damages in the amount of $1,000,000, and

1/2
attorney’s fees for services rendered to date in the amount of $41,650.00. The motion is

DENIED IN PART WITHOUT PREJUDICE with respect to Plaintiffs’ request for

attorney’s fees in the event of appeal. Such fees may be requested for representation on

appeal at the conclusion of appellate proceedings.       Instone Travel Tech Marine &

Offshore v. Int'l Shipping Partners, Inc., 334 F.3d 423, 433 (5th Cir. 2003).

       The Court ORDERS Plaintiffs to elect their remedies and file their proposed

judgment on or before September 4, 2019.

       ORDERED this 26th day of August, 2019.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




2/2
